DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 19, 2021.
Currently, claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the previous §103 rejections of record have been considered but are moot because applicant’s arguments do not pertain to the new ground of rejection necessitated by claim amendments as set forth below.

                                               Maintained Rejections
Double Patenting


Claims 73-76, 94, 96-101, 109, 118, 156, and 160 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pending claims of Application No. 15/771,321 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. Note that MPEP §1490 pointed out by applicant in the remarks filed on April 19, 2021 does not apply as this rejection is not the only outstanding rejection in the instant case. 

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 156 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and X2 each consist of 10-20 nucleotides while limiting the maximum number of nucleotides to “19 nucleotides”. Hence, the claim recites structurally conflicting limitations, thereby rendering the claim indefinite. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 156 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 156 depends from claim 73, which limits each region to 19 nucleotides in length. Hence, the limitation reciting “20 nucleotides” in claim 156 fails to further limit the subject matter of claim 73.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2004/0033977 A1, of record) in view of McSwiggen (US 2005/0048529 A1, of record), Uhlmann et al. (US 2015/0247141 A1, of record), Christensen et al. (US 2006/0128646 A1, of record), Wissenbach et al. (US .
	Bennett (‘977) discloses a 20-mer antisense oligonucleotide (SEQ ID NO:84) complementary to a 20-mer starting from a transcription start site of human ICAM-1. See SEQ ID NO:84 copied from Bennett’s sequence listing as below:

    PNG
    media_image1.png
    52
    182
    media_image1.png
    Greyscale

	See also the 20-mer target sequence of SEQ ID NO:84 as indicated with an underlining in Bennett’s Figure 1A as below:

    PNG
    media_image2.png
    77
    869
    media_image2.png
    Greyscale

	Bennett discloses a 20-mer antisense oligonucleotide (SEQ ID NO:16) complementary to a 20-mer within 100 nucleotides of the 3’-most nucleotide of the 3’ UTR of human ICAM-1. See SEQ ID NO:84 copied from Bennett’s sequence listing as below:
	
    PNG
    media_image3.png
    54
    180
    media_image3.png
    Greyscale

	See also the 20-mer target sequence of SEQ ID NO:16 as indicated with an underlining in Bennett’s Figure 1D as below, wherein the polyA signal sequence AATAAA is indicated with a box:

    PNG
    media_image4.png
    53
    865
    media_image4.png
    Greyscale

	Bennett demonstrates that nine anti-ICAM-1 oligonucleotides listed in Table 1 were tested in Figures 8-9 and that SEQ ID NO:84 (ISIS 3067) providing about 80% ICAM-1 expression inhibition at 1 M (see Figure 8) and SEQ ID NO:16 (ISIS 1940) provided about 30% inhibition of ICAM-1 expression at 1 M (see Figure 9).

	Bennett teaches that the oligonucleotide can comprise chemical modifications such as phosphorothioate linkages, LNAs, 2’-F, 2’-O-methyl, and 2’-MOE for improved properties such as improved stability and target affinity. See paragraphs 0062 and 0094-0106.
	Bennett teaches that “an oligomeric compound may hybridize over one or more segments” (emphasis added). See paragraph 0032.
	Bennett does not teach that ICAM1-targeting oligonucleotides hybridizing over two segments (5’ UTR and 3’ UTR) are contiguously linked. 
	McSwiggen teaches that two oligonucleotides targeted to “two regions of ICAM RNA” can be contiguously linked. See paragraph 0192. See also Figure 16 reproduced below:

    PNG
    media_image5.png
    710
    1074
    media_image5.png
    Greyscale

	Uhlmann that two LNA-modified antisense oligonucleotides targeted to two different targets can be contiguously linked. See Figure 1A reproduced below:

    PNG
    media_image6.png
    143
    790
    media_image6.png
    Greyscale

	Uhlmann teaches that the composition comprising two linked antisense oligonucleotides “is better [in the knockdown activity] compared to the same sequence used as a monomer”. See paragraph 0293.
	Uhlmann teaches that the composition comprising two linked antisense oligonucleotides can be provided in a carrier (e.g., buffered solution) such as a pharmaceutically acceptable carrier. See paragraph 0023.
	Christensen teaches that LNA mixmers of 16 nucleotides in length are art-recognized antisense chemical modification, wherein the mixmers having alternating DNAs and LNAs (e.g., “4-1-1-5-1-1-3” or “4-3-1-3-5” motif) “are able to present high levels of antisense activity.” See paragraphs 0196-0201; Table 8.
	Wissenbach teaches that LNA-modified antisense oligonucleotides “may be composed entirely of LNA monomers”. See paragraph 0041.
	Dobie teaches that an antisense oligonucleotide can be targeted to the 3’ UTR, which is immediately upstream from the polyA tail. See SEQ ID NO:83 (ISIS 206471) copied from Table 1 as below, wherein SEQ ID NO:83 provides 14 % target expression inhibition.

    PNG
    media_image7.png
    17
    565
    media_image7.png
    Greyscale

	See also Dobie’s target sequence of SEQ ID NO:4, wherein the polyA signal sequence AATAAA is indicated with a box and the 20-mer target sequence of SEQ ID NO:83 that is immediately upstream from the polyA tail is underlined:

    PNG
    media_image8.png
    21
    605
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    605
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    24
    570
    media_image10.png
    Greyscale

	See also Dean’s target sequence of SEQ ID NO:4, wherein the polyA signal sequence ATTAAA is indicated with a box and the 20-mer target sequence of SEQ ID NO:64 that comprises five adenines of the polyA tail is underlined:

    PNG
    media_image11.png
    52
    601
    media_image11.png
    Greyscale

	Bennett (‘565) teaches that an antisense oligonucleotide can be targeted to the 3’ UTR comprising the polyA tail junction. See SEQ ID NO:90 (ISIS 205872) copied from Table 1 as below, wherein SEQ ID NO:90 provides 90% target expression inhibition.

    PNG
    media_image12.png
    16
    573
    media_image12.png
    Greyscale

	See also Bennett’s (‘565) target sequence of SEQ ID NO:12, wherein the polyA signal sequence AATAAA is indicated with a box and the 20-mer target sequence of SEQ ID NO:90 that comprises five adenines of the polyA tail is underlined:

    PNG
    media_image13.png
    50
    602
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition comprising two anti-human ICAM-1 antisense oligonucleotides that are at least 18 nucleotides of Bennett’s SEQ ID NO:84 and SEQ ID NO:16, which are contiguously linked together in the 5’ to 3’ direction. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a more potent anti-ICAM-1 composition at a reduced synthesis cost, because Bennett taught that the oligomer composition can be designed to hybridize over different segments and that the 
	“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), wherein the court expressed the following: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”
	Accordingly, claims 73-76, 94, 96-101, 109, 118, 156, and 160-161 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 161 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-65, 70, 74, 82, 95, 105, 114, 171, 173, 174, and 176-183 of copending Application No. 15/550,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘112 application claims drawn to an oligonucleotide comprising a first region 

Claim 161 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-118 of copending Application No. 15/771,321.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the ‘321 application claims drawn to a composition comprising a single-stranded oligonucleotide having the claimed structural features as evidenced by dependent claims (e.g., claims 82-89) that claim the first oligonucleotide being complementary to the 5’ end of an RNA and the second oligonucleotide being complementary to the 3’ end including nucleotides overlapping the polyA junction.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635